Title: Thomas Jefferson to Frederick A. Mayo, 21 December 1818
From: Jefferson, Thomas
To: Mayo, Frederick A.


          
            Sir
            Monticello
Dec. 21. 18.
          
          Doubting whether my box of books may have yet got to your hands, on account of the low state of our river and having since recieved sundry pamphlets which I wish to have bound up with those sent, I now send them in a separate package by mail. each contains a direction into what volume it is to be inserted. I salute you respectfully
          Th: Jefferson
        